                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

KIRK PENNINGTON,                                                                           PETITIONER

v.                                                                                    No. 3:13CR117-SA

UNITED STATES OF AMERICA                                                                RESPONDENTS


                                     MEMORANDUM OPINION

        This matter comes before the court on the motion of Kirk Pennington to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. The government has responded to the motion, and the

matter is ripe for resolution. For the reasons set forth below, the instant motion to vacate, set aside, or

correct sentence will be dismissed both on the merits and as procedurally barred.

                           Habeas Corpus Relief Under 28 U.S.C. § 2255

        The writ of habeas corpus, a challenge to the legal authority under which a person may be

detained, is ancient. Duker, The English Origins of the Writ of Habeas Corpus: A Peculiar Path to

Fame, 53 N.Y.U.L.Rev. 983 (1978); Glass, Historical Aspects of Habeas Corpus, 9 St. John’s

L.Rev. 55 (1934). It is “perhaps the most important writ known to the constitutional law of

England,” Secretary of State for Home Affairs v. O’Brien, A.C. 603, 609 (1923), and it is equally

significant in the United States. Article I, § 9, of the Constitution ensures that the right of the writ

of habeas corpus shall not be suspended, except when, in the case of rebellion or invasion, public

safety may require it. Habeas Corpus, 20 Fed. Prac. & Proc. Deskbook § 56. Its use by the federal

courts was authorized in Section14 of the Judiciary Act of 1789. Habeas corpus principles

developed over time in both English and American common law have since been codified:

        The statutory provisions on habeas corpus appear as sections 2241 to 2255 of the 1948
        Judicial Code. The recodification of that year set out important procedural limitations
        and additional procedural changes were added in 1966. The scope of the writ, insofar as
        the statutory language is concerned, remained essentially the same, however, until 1996,
        when Congress enacted the Antiterrorism and Effective Death Penalty Act, placing
        severe restrictions on the issuance of the writ for state prisoners and setting out special,
        new habeas corpus procedures for capital cases. The changes made by the 1996
        legislation are the end product of decades of debate about habeas corpus.

Id.

                                        Section 2255 Proceedings

        Section 28 U.S.C. § 2255 permits an inmate serving a sentence after conviction of a federal

crime “to move the court which imposed the sentence to vacate, set aside or correct the sentence.” 28

U.S.C. § 2255(a). As with the writ of habeas corpus, see 28 U.S.C. §§ 2241, 2254, a § 2255 motion sets

forth only four bases on which a motion may be made: (1) the sentence was imposed in violation of the

Constitution or laws of the United States; (2) the court was without jurisdiction to impose the sentence;

(3) the sentence exceeds the statutory maximum sentence; or (4) the sentence is “otherwise subject to

collateral attack.” 28 U.S.C. § 2255(a). Thus, a prisoner must claim either a constitutional violation or

want of subject matter jurisdiction to invoke 28 U.S.C. § 2255. In the absence of constitutional or

jurisdictional defects, a federal prisoner may invoke § 2255 only if the error constitutes “a fundamental

defect which inherently results in a complete miscarriage of justice.” United States v. Addonizio, 442

U.S. 178, 185 (1979).

        The district court must first conduct a preliminary review of a section 2255 motion, and “[i]f it

plainly appears from the motion, any attached exhibits, and the record of the prior proceeding that the

moving party is not entitled to relief, the judge must dismiss the motion.” Rules Governing Section 2255

Proceedings, Rule 4(b). If the motion raises a non-frivolous claim to relief, the court must order the

Government to file a response or to take other appropriate action. Id. The judge may then require the

parties to expand the record as necessary and, if good cause is shown, authorize limited discovery. Rules

Governing Section 2255 Proceedings, Rules 6–7.
                                                       -2-
        After reviewing the government’s answer, any transcripts and records of prior proceedings, and

any supplementary materials submitted by the parties, the court must decide whether an evidentiary

hearing is warranted. Rules Governing Section 2255 Proceedings, Rule 8. Under the statute, an

evidentiary hearing must be held unless “the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). However, the court need not hold

an evidentiary hearing if the prisoner fails to produce “independent indicia of the likely merit of [his]

allegations.” United States v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting United States v.

Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998)).

        Ultimately, the petitioner bears the burden of establishing his claims of error by a preponderance

of the evidence. See Wright v. United States, 624 F.2d 557, 558 (5th Cir. 1980). For certain “structural”

errors, relief follows automatically once the error is proved. See Burgess v. Dretke, 350 F.3d 461, 472

(5th Cir. 2003). For other errors at the trial court level, the court may grant relief only if the error “had

substantial and injurious effect or influence” in determining the outcome of the case. Brecht v.

Abrahmson, 507 U.S. 619, 637 (1993); see also United States v. Chavez, 193 F.3d 375, 379 (5th Cir.

1999) (applying Brecht’s harmless error standard in a § 2255 proceeding). If the court finds that the

prisoner is entitled to relief, it “shall vacate and set the judgment aside and shall discharge the prisoner

or resentence him or grant a new trial or correct the sentence as may appear appropriate.” 28 U.S.C. §

2255(b).

                                      Facts and Procedural Posture

        Kirk Pennington pled guilty to the charge of failure to register as a sex offender, in violation

of the Federal Sex Offender Registration and Notification Act. See 18 U.S.C. § 2250(a). Based

upon the factual basis for his guilty plea, he was convicted for aggravated criminal sexual abuse


                                                        -3-
in 1994 and for “fondling” in 2008. On May 15, 2013, before Mr. Pennington was released from

the Mississippi Department of Corrections, he signed a Mississippi Convicted Sex Offender’s Duty

to Register form indicating that he would be residing on County Road 2359 in New Albany,

Mississippi. On June 9, 2013, Mr. Pennington was released from the Mississippi Department of

Corrections, but failed to report to the Mississippi Department of Public Safety to register as a sex

offender. In addition, he did not report to the Mississippi Department of Corrections Probation and

Parole Officer. On July 12, 2013, the U.S. Marshals Service arrested Mr. Pennington in Memphis,

Tennessee. When questioned by a marshal, he stated that church members had reneged on their

promise to find him a place to live in New Albany, Mississippi. He said he then traveled to

Memphis, Tennessee, where he stayed at a hotel, at a hospital, and with friends, before he was

apprehended. He told them that he did not attempt to register as a sex offender in Tennessee.

       Several weeks before Mr. Pennington’s sentencing, the court notified the parties that it was

considering an upward variance from the Guidelines range of 33 to 41 months, even though the

government had not moved for one. At sentencing, the district court gave Mr. Pennington, the

prosecutor, and defense counsel an opportunity to speak. Defense counsel emphasized that when

Mr. Pennington was released from prison, he had “no money,” “no family,” “no friends,” and

“nowhere to go.” Defense counsel also stressed that Mr. Pennington had a history of mental illness,

as well as a low level of education. Counsel requested a sentence within the Guidelines range.

       The court recognized Mr. Pennington’s “lack of resources,” but held that an upward

variance was appropriate based on the sentencing factors listed in 18 U.S.C. § 3553(a), including,

inter alia, “the nature and circumstances of the offense,” “the history and characteristics of the

defendant,” the need “to protect the public,” and the need “to afford adequate deterrence to


                                                    -4-
criminal conduct.” The court noted that Mr. Pennington had two prior convictions for sex offenses,

seven prior convictions for failure to register as a sex offender, and numerous probation violations.

The court found that Mr. Pennington’s “conduct is the kind that puts the community at risk,

especially in this case, puts the children at risk” and imposed a sentence of 84 months with 5 years’

post-release supervision. Docs. 30, 35.

       The court also imposed several special conditions of supervised release. Condition Eight,

the one at issue in the present case, prohibited Mr. Pennington from “engag[ing] in a relationship

or cohabit[ing] with any individual who has children under the age of 18 unless approved by the

probation officer . . ..” In explaining its decision to impose these conditions, the court noted first

that Mr. Pennington had been convicted of aggravated criminal sexual abuse that occurred in 1994,

when he was 20 years old. Given the elements of that crime, the victim must have been between

13 and 15 years old. The court added, “of even greater concern is the court’s understanding of the

Union County conviction” for “fondling a child,” when Mr. Pennington was 33 years old. The

court noted:

       [a]ccording to the offen[s]e report in that case, Case No. 8MO-017, the victim in that
       case was a six-year-old child. The circumstances was this child being a child of the
       woman you were dating or engaged in some relationship with.

       And for that reason, the court finds that these conditions are not only merited but
       necessary in order to protect society, particularly protect victims such as these children.

Doc. 35.

       Mr. Pennington’s counsel objected to the reasonableness of the sentence, citing his

previous arguments for a within-Guidelines sentence, including Mr. Pennington’s history of

mental illness and homelessness. Counsel also argued that the special conditions were not

“reasonably related to Mr. Pennington’s history and this offense in representing a greater

                                                      -5-
deprivation of liberty than reasonably necessary for sentencing purposes.” With respect to the 2008

conviction for fondling a child, defense counsel stated that he “was not aware that the victim was

six years of age or involved a person that Mr. Pennington was in a relationship with.” He added,

“we would object to that aspect of it as . . . being something that we were not prepared to address

and not being in the record.” Counsel further objected to Condition Eight on the ground that it

would apply to Mr. Pennington’s own daughter if she decided to have a child. In addition, defense

counsel argued, “a person of reasonable intelligence who has . . . common sense, minds like that

could differ as to what would be a violation” of Condition Eight. The court overruled these

objections, holding that Condition Eight “is warranted, particularly in the circumstances of the

Union County case where we know that child was six years of age and was the child of a

girlfriend.”

        Mr. Pennington also appealed to the Fifth Circuit Court of Appeals on the precise issues raised

in his § 2255 motion, namely Condition Eight,” United States v. Pennington, 606 Fed.Appx. 216, 222

(rejecting challenge to “condition eight”) and reasonableness of the upward variance, id., at 223-24. The

Fifth Circuit heard and rejected these arguments and affirmed the sentence imposed.

        Mr. Pennington then filed a motion to vacate sentence under 28 U.S.C. § 2255, in which he

presents the following claims for relief:

        (1) The sentencing court imposed an upward variance without providing proper notice to
            defense counsel;

        (2) The length of the sentence imposed violates the Eighth Amendment prohibition against
            cruel and unusual punishment; and




                                                      -6-
         (3) Condition Eight (a prohibition against dating or cohabiting with women who have minor
             children) was unnecessary and also violates the Eighth Amendment prohibition against
             cruel and unusual punishment.1

                           The Doctrines of Procedural Default and Procedural Bar

         A defendant may not raise issues in his § 2255 motion, other than ineffective assistance of

counsel, that he could have raised on direct appeal. United States v. Willis, 273 F.3d 592, 595 (5th Cir.

2001). This doctrine is known as procedural default. Similarly, if an inmate has raised an issue on

direct appeal, and the Fifth Circuit decided he issue against him, the court may not consider them on

collateral review: “[I]ssues raised and disposed of in a previous appeal from an original judgment

of conviction are not considered in § 2255 Motions.” United States v. Kalish, 780 F.2d 506, 508

(5th Cir. 1986). This doctrine is known as procedural bar.

                      Cause and Prejudice – and Fundamental Miscarriage of Justice –
                                  As Ways to Overcome Procedural Bar

         Whether a § 2255 movant’s claims are procedurally defaulted or procedurally barred, the way

he may overcome these barriers is the same. First, he can overcome the procedural default or bar by

showing cause for it – and actual prejudice from its application. To show cause, a petitioner must prove

that an external impediment (one that could not be attributed to him) existed to prevent him from raising

and discussing the claims as grounds for relief on direct appeal. See United States v. Flores, 981 F.2d

231 (5th Cir. 1993) (in the § 2254 context).2 To establish prejudice, a movant must show that, but for the



1
  Mr. Pennington raised the challenge to Condition Eight as part of his overarching ground alleging a violation of the Eighth
Amendment.
2
  The doctrines of procedural default and procedural bar operate in a similar manner, whether during a collateral challenge to
a state conviction under 28 U.S.C. § 2254, or to a federal conviction under 28 U.S.C. § 2255:
         The procedural default doctrine applies to state prisoners seeking relief under 28 U.S.C.A. § 2254 and
         federal prisoners seeking relief under 28 U.S.C.A. § 2255.

§ 24:3. General principles, Postconviction Remedies § 24:3. Thus, the court will cite authority in both contexts on this issue.

                                                                  -7-
alleged error, the outcome of the proceeding would have been different. Pickney v. Cain, 337 F.3d 542

(5th Cir. 2003). Even if a movant fails to establish cause for his default and prejudice from its application,

he may still overcome a procedural default or bar by showing that application of the bar would result in

a fundamental miscarriage of justice. To show that such a miscarriage of justice would occur, a petitioner

must prove that, “as a factual matter, that he did not commit the crime of conviction.” Fairman v.

Anderson, 188 F.3d 635, 644 (5th Cir. 1999) (citing Ward v. Cain, 53 F.3d 106, 108 (5th Cir. 1995)).

Further, he must support his allegations with new, reliable evidence – that was not presented at trial –

and must show that it was “more likely than not that no reasonable juror would have convicted him in

light of the new evidence.” Fairman, 188 F.3d at 644 (citations omitted).

                       Notice of the Court’s Intent to Impose an Upward Variance

        In the instant case, Mr. Pennington pursued each of these grounds for relief in the Fifth

Circuit Court of Appeals, and that court rejected them. As to the first ground for relief, Mr.

Pennington’s contention that counsel did not receive notice that the sentencing court intended to

impose an upward variance is contradicted in the record. As the Fifth Circuit held:

        [T]he PSR and Pennington’s own knowledge of his prior case gave defense counsel
        adequate notice of the facts on which the district court relied in imposing condition
        eight. The PSR stated that Pennington had been convicted of “[f]ondling a [c]hild,” and
        noted that “[a]ccording to the Indictment, between February 15, 2008, and February 16,
        2008, the defendant touched and rubbed his hands and/or other parts of his body on the
        vagina of A.B., a female under the age of 14.” The PSR did not state two facts, contained
        in the offense report, which the district court cited at sentencing: the exact age of the
        child (six), and the fact that Pennington was “dating or engaged in some relationship
        with” the child’s mother when he committed the crime.

        Nevertheless, the fact that the child was six, and not another age “under . . . 14,” as stated
        in the PSR, did not affect condition eight, which applies to all children under age 18.
        Although condition eight was based on information, omitted from the PSR, that the
        child’s mother was Pennington’s “girlfriend,” Pennington had actual knowledge of that


                                                         -8-
            fact.3 Given the expectation of communication between lawyer and client, above all
            when a sentencing court informs the parties of its intention to impose a non-heartland
            Guidelines sentence, Pennington’s counsel had adequate notice to meaningfully respond
            to the district court’s reference to facts in the 2008 offense report. We further note that
            the district court gave defense counsel an opportunity to comment “[a]t sentencing” on
            the factual basis for condition eight, Fed. R. Crim. P. 32(i)(1)(C), and that defense
            counsel did not request a continuance to further prepare a response. Cf. Irizarry v. United
            States, 553 U.S. 708, 715–16 (noting, in the context of an upward variance from the
            Guidelines, that where “the factual basis for a particular sentence . . . come[s] as a
            surprise to a defendant or the Government,” the “appropriate response” is “for a district
            judge to consider granting a continuance when a party has a legitimate basis for claiming
            that the surprise was prejudicial”).

Pennington, 606 Fed.Appx. at 220-21. Thus, the Fifth Circuit held that Mr. Pennington had adequate

notice of the reasons for the upward variance imposed by the sentencing court. This ground for relief is

without substantive merit and procedurally barred.

                                 Propriety of the Length of Mr. Pennington’s Sentence

             Mr. Pennington claims that he has suffered “cruel and unusual punishment” in that:

            the Honorable Judge Aycock only [considered] the aggravating circumstances, instead
            [of] taking into consideration the [mitigating circumstances]. The record will reflect that
            by the sentence imposed upon Petitioner. Petitioner’s guideline range was 33-41 months
            and the Honorable Aycock imposed a sentence totaling more than twice that amount by
            sentencing Petitioner to a term of 84 months.

(Doc. 40, Motion at p.6) As above, the Fifth Circuit Court of Appeals found the sentence in this case

both procedurally and substantively reasonable:

            At Pennington’s sentencing, the district court listened to Pennington’s arguments and
            gave him and his counsel several opportunities to speak. The court told Pennington, “I
            hear what you are saying regarding the lack of resources that have been available to
            you.” Nevertheless, the court stated that an upward variance was appropriate based on
            the sentencing factors listed in § 3553(a), including “the nature and circumstances of
            the offense,” “the history and characteristics of the defendant,” the need “to protect the
            public,” and the need “to afford adequate deterrence to criminal conduct.” The court
            thoroughly explained the factual basis for the variance, including Pennington’s two prior


3
    Mr. Pennington has not disputed this fact either in this court or the Court of Appeals.

                                                                     -9-
        convictions for sex offenses, his repeated failure to register as a sex offender, and his
        numerous violations of probation. We find no plain error in the court’s explanation of
        its sentence or its response to Pennington’s arguments.

        Pennington also objects to the substantive reasonableness of his sentence. We review
        Pennington’s argument for abuse of discretion because he objected on that basis in the
        district court. See United States v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013). In reviewing
        Pennington’s sentence for substantive reasonableness, we must consider “the totality of
        the circumstances, including the extent of any variance from the Guidelines range.” Gall
        v. United States, 552 U.S. 38, 51; see also United States v. Brantley, 537 F.3d 347, 349
        (5th Cir. 2008). However, we “must give due deference to the district court’s decision
        that the § 3553(a) factors, on a whole, justify the extent of the variance.” Gall, 552 U.S.
        at 51. Moreover, “[t]he fact that the appellate court might reasonably have concluded
        that a different sentence was appropriate is insufficient to justify reversal of the district
        court.” Id. “A sentence is unreasonable if it (1) does not account for a factor that should
        have received significant weight, (2) gives significant weight to an irrelevant or
        improper factor, or (3) represents a clear error of judgment in balancing the sentencing
        factors.” United States v. Peltier, 505 F.3d 389, 392 (5th Cir. 2007) (internal quotation
        marks and citation omitted). Pennington argues that the district court failed to account
        for the mitigating factors that he highlighted, and that it gave excessive weight to his
        criminal history.

        We find Pennington’s arguments unpersuasive. As noted above, the district court
        considered the mitigating factors that Pennington presented. The court nevertheless
        decided that other factors, including Pennington’s criminal history, supported a
        significant variance. We have held that “[a] defendant’s criminal history is one of the
        factors that a court may consider in imposing a non-Guideline[s] sentence.” United
        States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006). “And, we have previously found it
        permissible for a sentencing judge to evaluate the ‘nature and circumstances of the
        offense and the history and characteristics of the defendant’ and conclude that it would
        deviate ‘to afford adequate deterrence to criminal conduct’ and ‘to protect the public
        from further crimes of the defendant.’” Fraga, 704 F.3d at 440 (internal quotation
        marks, alterations, and citation omitted) (holding that “the district court judge did not
        abuse her discretion in giving significant weight to Fraga’s criminal history and its
        characteristics”). Given the deference we owe to the sentencing court, we find no abuse
        of discretion in the imposition of the variance. See United States v. McElwee, 646 F.3d
        328, 337–38 (5th Cir. 2011) (stating that a substantial deviation from the Guidelines did
        not constitute an abuse of discretion where it was “commensurate with the
        individualized, case-specific reasons provided by the district court” (internal quotation
        marks and citation omitted)).

Pennington, 606 Fed.Appx. at 224-25. Thus, the Fifth Circuit held that the sentence in this case was neither

unreasonable nor unjust. This ground for relief is also without substantive merit.

                                                        - 10 -
                      The Propriety of Imposing Condition Eight, a Prohibition
                            Against Dating Women with Minor Children

       Mr. Pennington’s final argument, part of the cruel and unusual punishment section set forth in

Ground Two of his motion, is that the imposition of Condition Eight to his supervised release was

improper and constituted cruel and unusual punishment. The Fifth Circuit held that the imposition of

the restriction on dating women with children was reasonable and proper under the circumstances:

       We review substantive reasonableness challenges to conditions of supervised release for
       abuse of discretion where, as here, the defendant objected in the district court. United
       States v. Ellis, 720 F.3d 220, 224 (5th Cir. 2013). A district court may impose any
       condition of supervised release “it considers to be appropriate,” as long as certain
       requirements are met. 18 U.S.C. § 3583(d); see also United States v. Weatherton, 567
       F.3d 149, 153 (5th Cir. 2009). A condition of supervised release “must be related to one
       of four factors: (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; (2) the need to afford adequate deterrence to criminal
       conduct; (3) the need to protect the public from further crime of the defendant; and (4)
       the need to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner.” Ellis, 720
       F.3d at 225 (internal quotation marks and alterations omitted) (quoting 18 U.S.C. §§
       3583(d)(1), 3553(a)(1), (a)(2)(B) −(D)). In addition, “the condition cannot impose any
       ‘greater deprivation of liberty than is reasonably necessary’ to advance deterrence,
       protect the public from the defendant, and advance the defendant’s correctional needs.”
       Weatherton, 567 F.3d at 153 (quoting 18 U.S.C. § 3583(d)(2)). Finally, the condition
       must be consistent with the policy statements issued by the Sentencing Commission. 18
       U.S.C. § 3583(d)(3). Condition eight, as stated in the judgment, provides:

           The defendant may not date, engage in a relationship or co-habitat [sic] with an
           individual who has children under the age of 18 unless approved by the
           probation officer and third party risk issues have been identified and notification
           has been provided by the probation officer.

       Pennington challenges only the condition’s provisions on “dat[ing]” and “engag[ing] in
       a relationship,” and not its provision on “co-habit[ing].” In light of vagueness concerns,
       we note that the record of the sentencing hearing makes clear that the terms “date” and
       “relationship” are used to convey romantic involvement. The district court, in
       explaining condition eight, stated that it “would require you to have the conversation
       with probation about your intent to engage in a relationship or cohabit with a mate that
       had small children so that probation could make your partner, your girlfriend aware of
       your history and let that person have knowledge of propensity.” Based on this
       understanding of condition eight, we now analyze Pennington’s arguments that the
       condition is overly broad and impermissibly vague.
                                                     - 11 -
        A. Overbreadth

Pennington argues that condition eight involves a greater deprivation of liberty than is
reasonably necessary to protect the public and prevent recidivism. See 18 U.S.C. §
3583(d)(2). Pennington’s overbreadth argument depends on a misconstruction of the
condition. He argues that under condition eight, he “would have to first get approval to
write a letter to someone or if he were to think about striking up a casual conversation
with a person anywhere.” Pennington further claims that the condition would apply to
his own daughter if she decided to have a child. Pennington overlooks that the terms
“date” and “relationship,” as imposed by this sentencing judge, involve romantic
engagement.

Understood in the context of this record, condition eight is not overly broad. “Congress
has made clear that children . . . are members of the public it seeks to protect by
permitting a district court to impose appropriate conditions on terms of supervised
release.” United States v. Rodriguez, 558 F.3d 408, 417 (5th Cir. 2009). Pennington’s
previous conviction for fondling the child of a girlfriend points to a concern about the
use of romantic relationships to reach children. See Ellis, 720 F.3d at 226 (finding that
a restriction on contact with adults who have minor children was “related to public
safety” given Ellis’s “proclivity to use close relationships to reach children”). In
addition, condition eight is not an absolute ban, but rather a requirement to obtain
permission from the probation officer. See United States v. Tang, 718 F.3d 475, 487 (5th
Cir. 2009) (“The restriction on contact with minors . . . is not a greater deprivation than
reasonably necessary as Tang can request permission to have contact with minors (or
cohabitate with someone having minor children).”). Given these factors, condition eight
is not broader than is reasonably necessary to protect the public and prevent recidivism.
Our court has previously upheld similar conditions against overbreadth challenges. See
Rodriguez, 558 F.3d at 411, 417–18 (upholding a condition prohibiting the defendant
from “associating with any child or children under the age of eighteen, except in the
presence and supervision of an adult specifically designated in writing by the probation
officer”); see also United States v. Byrd, 551 F. App’x 726, 727 (5th Cir. 2013) (under
plain error review, upholding a condition prohibiting Byrd from “entering into a
relationship with anyone with minor children without approval from the probation
officer”); United States v. Cortez, 543 F. App’x 411, 412 (5th Cir. 2013) (under plain
error review, upholding a condition “conditionally restricting [Cortez] from dating or
befriending anyone with children under the age of 18 who live at home”).

Contrary to Pennington’s argument, condition eight also is not redundant in light of
condition six. While condition six limits direct unsupervised contact with children,
condition eight relates to romantic relationships with parents of minor children.
Although the district court’s purpose for imposing both conditions—to protect children
and prevent recidivism—may be the same, the two conditions achieve that purpose in
different ways.

        B. Vagueness
                                              - 12 -
        Pennington also claims that condition eight is impermissibly vague. “Restrictions on an
        offender’s ability to interact with particular groups of people . . . must provide fair notice
        of the prohibited conduct.” United States v. Paul, 274 F.3d 155, 166 (5th Cir. 2001)
        (internal quotation marks and citation omitted). But conditions need not be “precise to
        the point of pedantry.” Id. at 167. “[C]ategorical terms can provide adequate notice of
        prohibited conduct when there is a commonsense understanding of what activities the
        categories encompass.” Id.

        Under a commonsense reading of condition eight, and in light of the district court’s
        statements at sentencing, Pennington must obtain permission from the probation officer
        before cohabiting or becoming romantically involved with another person who has a
        child under age 18. Contrary to Pennington’s argument, the condition does not apply to
        a “meeting with a friend” or “striking up a conversation with someone.” Our court,
        reviewing for plain error a restriction on friendships, noted in dicta that “the term
        ‘befriend’ is vague and may have been subject to vacatur and remand to the district court
        for greater specificity” had the defendant objected on vagueness grounds in the district
        court. Ellis, 720 F.3d at 227 n.2. However, the requirement of romantic involvement
        provides sufficient specificity to put Pennington on notice of when he must notify and
        seek approval from his probation officer.

Pennington, 606 Fed.Appx. at 221-23 (footnotes omitted). The Fifth Circuit held that the imposition

of Condition Eight was reasonable under the facts and circumstances of the case. This issue is also

without substantive merit and procedurally barred.

                                                Conclusion

        In sum, the instant motion to vacate, set aside, or correct sentence will be denied on the merits

and dismissed as procedurally barred. A final judgment consistent with this memorandum opinion will

issue today.


        SO ORDERED, this, the 5th day of March, 2019.

                                                                    /s/ Sharion Aycock
                                                                   U. S. DISTRICT JUDGE




                                                        - 13 -
